DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a composite material winding unit that supplies a composite material sheet in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The specification discloses the corresponding structure in paragraph 0039, which discloses “The composite material winding unit 26 has a support rod 44 and a composite material sheet 6 wound around an outer peripheral surface of the support rod 44.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shibutani (US 20160243769 A1).

As to claim 7, Shibutani discloses a composite material automatic laminating device comprising: 
a laminating stage (stage 11); 
a composite material winding unit that supplies a composite material sheet (layering sheet winding roller 14); 
a supply roller that supplies the composite material sheet onto an upper surface of the laminating stage or another composite material sheet disposed on the upper surface of the laminating stage (rollers 43, 44); 
a first compaction roller (roller 52) disposed on a downstream side of the cutting section, and pressing the composite material sheet; a second compaction roller (roller 28) disposed on the downstream side of the cutting section, disposed on an upstream side of the first compaction roller, and pressing the composite material sheet; and 
a cutting section (cutter 24) disposed on a downstream side of the supply roller, and forming a composite material sheet piece by cutting the composite material sheet in a width direction.
See marked up Figure 1 below.

    PNG
    media_image1.png
    631
    753
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisch (US 2010/0230043 A1) in view of Van Nieuwenhove (US 20120073730 A1).

As to claim 1, Kisch discloses A composite material automatic laminating device comprising: a laminating stage; a composite material winding unit that supplies a composite material sheet; a compaction roller disposed on a downstream side of the supply roller, coming into surface contact with the composite material sheet, and pressing the composite material sheet; and a cutting section that forms a composite material sheet piece by cutting a portion of the composite material sheet which is in surface contact with the compaction roller in a width direction. 
Kisch does not disclose a supply roller that supplies the composite material sheet onto an upper surface of the laminating stage or another composite material sheet disposed on the upper surface of the laminating stage;  However, guides and rollers share a common function/action as a mechanism for stably supplying tape; Van discloses in paragraph 0035 that “comprised of at least one guide roller 136 coupled to an extending cylinder 138”
Therefore, it would have been obvous to one of ordinary skilled in the art at the time of the filing of the invention to have utilize a supply roller that supplies the composite material sheet onto an upper surface of the laminating stage or another composite material sheet disposed on the upper surface of the laminating stage as a common function/action as a mechanism for stably supplying tape.

As for claim 4, official notice is taken that it is well known and conventional that the speed of the sheet when cutting the sheet is a design matter which a person skilled in the art could set to a suitable value, as appropriate.

As for claim 5, official notice is taken that it is well known and conventional to utilize  a direction changing roller provided between the supply roller and the compaction roller, and changing a direction of the composite material sheet to increase a contact area between an outer peripheral surface of the compaction roller and the composite material sheet. Providing a roller or a guide in order to convert the direction of travel of the composite sheet, as appropriate, is a design matter. It is found that the effect of increasing the surface area where the compaction roller and the composite sheet contact one another is not an extraordinarily significant effect which a person skilled in the art could not expect.

As for claim 6, official notice is taken that it is well known and conventional that  the feature of selecting a roller material which a material of the compaction roller is a self-regenerative resin.  Such a material would exhibits excellent cutter blade durability, as appropriate, is merely an exercise of the ordinary creativity of a person skilled in the art. A person skilled in the art could easily conceive of said feature.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisch (US 2010/0230043 A1) in view of Van Nieuwenhove (US 20120073730 A1) as applied to claims 1, 4-6 above, and further in view of JP H05314759 A

As to claim 2, Kisch does not disclose wherein the cutting section has a blade that cuts the composite material sheet, and an outer peripheral portion of the compaction roller has a groove which extends in a direction toward a rotary shaft of the compaction roller from an outer peripheral surface of the compaction roller, and into which a tip of the blade is inserted.
JP H05314759 A discloses a rotating drum in which slits are formed at regular intervals from one another for the purpose of cutting an adhesive tape on said rotating drum. Documents | and 2 share the feature of cutting a tapeon a rotating roller (drum); hence, a person skilled in the art could easily conceive of forming slits, into which aguillotine blade can be inserted, in the compression roller of document 1.
Therefore, it would have been obvous to one of ordinary skilled in the art at the time of the filing of the invention that the cutting section has a blade that cuts the composite material sheet, and an outer peripheral portion of the compaction roller has a groove which extends in a direction toward a rotary shaft of the compaction roller from an outer peripheral surface of the compaction roller, and into which a tip of the blade is inserted to achieve accurate cutting.

As to claim 3, JP H05314759 A as incorporated disclose that a plurality of the grooves are formed at an equal interval in a circumferential direction of the compaction roller.


Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibutani (US 20160243769 A1) in view of Van Nieuwenhove (US 20120073730 A1).

As to claim 7, Shibutani discloses a composite material automatic laminating device comprising: 
a laminating stage (stage 11); 
a composite material winding unit that supplies a composite material sheet (layering sheet winding roller 14); 
a supply roller that supplies the composite material sheet onto an upper surface of the laminating stage or another composite material sheet disposed on the upper surface of the laminating stage (rollers 43, 44); 
a first compaction roller (roller 52) disposed on a downstream side of the cutting section, and pressing the composite material sheet; a second compaction roller (roller 28) disposed on the downstream side of the cutting section, disposed on an upstream side of the first compaction roller, and pressing the composite material sheet; and 
a cutting section (cutter 24) disposed on a downstream side of the supply roller, and forming a composite material sheet piece by cutting the composite material sheet in a width direction.
See marked up Figure 1 below.

    PNG
    media_image1.png
    631
    753
    media_image1.png
    Greyscale


It can be argued that Shibutani does not disclose a second compaction roller.
In any event, Van Nieuwenhove discloses a second compaction roller.  See paragraph 0035, disclosing “at least one auxiliary roller 144 disposed downstream from the compaction roller 140.”  See marked up figure 1 below.

    PNG
    media_image2.png
    396
    610
    media_image2.png
    Greyscale

Van Nieuwenhove discloses in paragraph 0045 that “ More specifically, subsequent to the lowering of the at least one auxiliary roller 144 onto the end portion 126, the compaction roller 140 is moved in an upwardly direction, away from the adhered material, while the auxiliary roller 144 remains in contact with the adhered first course 122 of material.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a second compaction roller in order to increase the amount of compacting on the course of material.

As to claim 8, official notice is taken that it is well known and conventional to utilize a housing that accommodates the composite material winding unit and the supply roller, wherein the cutting section is disposed on an outside of the housing.

As to claim 9,  Van Nieuwenhove makes obvious that an outer diameter of the second compaction roller is smaller than an outer diameter of the first compaction roller.  Compare roller 140 with 144.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK